DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020, has been entered.
 
Status of the Claims
Claims 1-12, 15 and 19-22 are pending. Claim 1 was amended and claims 13 and 18 were cancelled in the response filed December 9, 2020.
Applicant’s election without traverse of Group I, claims 1-10, and the species of claim 1, part d), in the reply filed on March 28, 2019, is acknowledged. Later added claims 19-22 belong to group I.
Claims 11-12 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Interpretation
	The limitation “suitable to connect a multimeric protein” in claim 1, line 2, is interpreted as an intended use limitation. The connector must be capable of connecting a multimeric protein. However, 
	The word “when” in claim 1, lines 7, 10, 14 and 18 creates a conditional limitation. When a multimeric protein is fused to the connector, the limitations following the word when are in effect. It follows that when a multimeric protein is not fused to the connector, the limitations following the word when do not apply. The claim encompasses embodiments wherein the connector is fused to a multimeric protein and embodiments where the connector is not fused to a multimeric protein. For embodiments wherein the connector is fused to a multimeric protein, the limitations in parts i) and ii), the wherein clause following parts i) and ii), and parts a1) through h2) of the claims apply. For embodiments wherein the connector is not fused to a multimeric protein, the coiled coil stands alone and is not fused to another polypeptide strand. For these embodiments, the claim requires only that the connector consists of a first and second peptidic alpha-helix; the limitations in parts i) and ii), the wherein clause following parts i) and ii), and parts a1) through h2) of the claims do not apply. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. However, Applicant cannot rely upon the certified copy of the foreign priority application to overcome prior art rejections.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
EP15183330.8, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. EP15183330.8 fails to disclose all of the SEQ ID NOs presented in claim 1. Specifically, Application No. EP15183330.8 fails to disclose all sequences with an identifier higher than SEQ ID NO: 48.
Therefore, the earliest effective filing date of the instant claims is September 1, 2016.

Claim Rejections - 35 USC § 112 - withdrawn
The rejection of claims 1-10 and 19-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed December 9, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites options for the connector of claim 1 in which the motif a-x1, a-x1-x2, x1-a and x2-x1-a are defined. However, parts a1) through h2) of claim 1 present peptidic alpha-helices containing a-x1 and a-x1-x2 as alterative embodiments to peptidic alpha-helices containing x1-x and x2-x1-a.  The 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 allows for between three to seven alpha-helices in the connector of claim 1. However, claim 1 requires that the connector consists of a first and second alpha-helix. The transitional phrase “consists” in claim 1 does not permits from three to  seven alpha-helices.  Therefore, claim 5 does not include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 recites options for the connector of claim 1 in which the motif a-x1, a-x1-x2, x1-a and x2-x1-a are simultaneously present. However, parts a1) through h2) of claim 1 present peptidic alpha-helices . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 requires that in the connector of claim 1, the repeat is a repeat of identical motifs.  However, parts a1) through h2) of claim 1 present peptidic alpha-helices containing repeats of identical motifs a-x1 or identical motifs x1-a. Therefore, claim 19 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 requires that in the connector of claim 1, the repeat is a repeat of motifs that differ in at least one amino acid.  However, parts a1) through h2) of claim 1 present peptidic alpha-helices containing repeats of identical motifs a-x1 or identical motifs x1-a. Therefore, claim 20 does not include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 requires that the connector of claim 8, which depends from claim 1, requires that the first and second alpha-helices each comprise a repeating motif and a terminal motif. However, claim 1 states that the second peptidic alpha-helix consists of the repeating motif. The closed transitional phrase does not allow for the terminal motif. Therefore, claim does not include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zwaagstra et al. (US 2013/0251712 A1).
This rejection is modified to reflect the amendment filed December 9, 2020.

	Specifically, Zwaagstra et al. teach a clamp-click-cleave system in which two fusion proteins each comprising a receptor ligand-binding domain fused to a coiled-coil are non-covalently dimerized through the coiled-coil (clamp), and the trap dimer is stabilized by a covalent disulfide bond (click) between cysteine residues located on fusion proteins between the receptor ligand-binding domain and the coiled-coil. Once the disulfide bond is formed, the coiled-coils are subsequently removed (cleaved) by cleaving the fusion proteins at cleavage sites located between the cysteine residues and the coiled-coils (paragraph [0038]; Figure 1). The released coiled-coil, which is no longer fused to the receptor ligand-binding domain, falls within the scope of the instant claims because the word “when” in claim 1, lines 7, 10, 14 and 18 creates a conditional limitation. The released coiled-coil of Zwaagstra et al. falls within the scope of the claim wherein the connector is not fused to a multimeric protein, and accordingly the limitations in parts i) and ii), the wherein clause following parts i) and ii), and parts a1) through h2) of the claim do not apply. The released coiled-coil consists of a first peptidic alpha-helix and a second peptidic alpha-helix and therefore satisfies the limitations of claim 1.
	With respect to claims 2, 3, 10 and 22, the recited limitations are conditional on the presence of the fused multimeric protein. Because the multimeric protein is absent in from the coiled-coil taught by 
	With respect to claim 4, the coiled-coils comprise four repeats of an amino acid motif (Table 2).
	With respect to claim 6, Zwaagstra et al. teach that the alpha-helices are parallel (¶ [0067]).
.

Claims 1-4, 7, 8, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (WO 2013/025261 A2).
Zhang et al. teach that K3 and E3 are a pair of artificially designed peptides. Both peptides are non-structured individually, however, when mixed together, they interact to form a coiled-coil (p. 23, lines 1-4).
E3 (see Table 1, SEQ ID NO: 14) is EIAALEKEIAALEKEIAALEKY, which is a first peptidic alpha-helix consisting of two repeats of the amino acid motif a-x1 EIAALEK (SEQ ID NO: 1) and the C-terminal amino acid motif a-x1-x2 EIAALEKY (SEQ ID NO: 1 extended at the C-terminus by one amino acid).
K3 (p. 23, lines 5-6) is KIAALKEKIAALKEKIAALKE, which is a second peptidic alpha-helix consisting of three repeats of the amino acid motif x1-a KIAALKE (SEQ ID NO: 2).
The K3-E3 coiled-coil falls within the scope of the instant claims because the word “when” in claim 1, lines 7, 10, 14 and 18 creates a conditional limitation. The K3-E3 coiled-coil of Zhang et al. falls within the scope of the claim wherein the connector is not fused to a multimeric protein, and accordingly the limitations in parts i) and ii, the wherein clause following parts i) and ii), and parts a1) through h2) of the claim do not apply. The released coiled-coil consists of a first peptidic alpha-helix and a second peptidic alpha-helix and therefore satisfies the limitations of claim 1.
	With respect to claims 2, 3, and 22, the recited limitations are conditional on the presence of the fused multimeric protein. Because the multimeric protein is absent in from the coiled-coil taught by Zhang et al., the limitations recited in these claims are not required.
	With respect to claim 4, the coiled-coils comprise two repeats of an amino acid motif (Table 1, SEQ ID NO: 14).

With respect to claim 8, E3 comprises a-x1 and K3 comprises x1-a.
With respect to claim 10, x2 is one amino acid, tyrosine (Table 1, SEQ ID NO: 14).
With respect to claim 19, E3 and K3 comprise repeats of identical motifs.

Claims 1-4, 6, 7, 10 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oude Blenke et al. (“Coiled coil interactions for the targeting of liposomes for nucleic acid delivery,” Nanoscale, 2016,8, 8955-8965).
Oude Blenke et al. teach parallel coiled coils consisting of the K3 and E3 peptides and cysteine-modified K3 and E3 peptides (p. 8955, col 2; p. 8956, col 2).
Cysteine-modified K3 (p. 8956, col 2) is CKIAALKEKIAALKEKIAALKE, which is a first peptidic alpha-helix consisting of two repeats of the amino acid motif x1-a KIAALKE (SEQ ID NO: 2) and an N-terminal domain x2-x1-a SEQ ID NO: 2 with an N-terminal extension consisting of cysteine.
The K3-E3 coiled-coil falls within the scope of the instant claims because the word “when” in claim 1, lines 7, 10, 14 and 18 creates a conditional limitation. The K3-E3 coiled-coil of Z Oude Blenke et al. falls within the scope of the claim wherein the connector is not fused to a multimeric protein, and accordingly the limitations in parts i) and ii, the wherein clause following parts i) and ii), and parts a1) through h2) of the claim do not apply. The released coiled-coil consists of a first peptidic alpha-helix and a second peptidic alpha-helix and therefore satisfies the limitations of claim 1.
	With respect to claims 2, 3, 10 and 22, the recited limitations are conditional on the presence of the fused multimeric protein. Because the multimeric protein is absent in from the coiled-coil taught by 
	With respect to claim 4, the coiled-coils comprise two repeats of an amino acid motif (p. 8956, col 2).

With respect to claim 7, K3 corresponds to the first alpha-helix and E3 corresponds to the second alpha-helix, which together form a heterodimeric coiled-coil type structure.

Allowable Subject Matter
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, are presented to applicant for consideration as a clean copy. The full scope of these proposed claims have been searched. If this amendment is accepted by Applicant and allowed, the election of species requirement and restriction between Groups I and II mailed March 11, 2019, will be withdrawn. 

1. A multimeric protein comprising a first polypeptide and a second polypeptide joined by a connector, the connector consisting of a coiled coil-type structure consisting of a first peptidic alpha-helix and a second peptidic alpha-helix, wherein the first and second peptidic alpha-helices form the coiled coil-type structure;
wherein:
i)the first peptidic alpha helix consists of repeats of the amino acid motif a-x1 and a C-terminal motif a-x1-x2; or
ii)the first peptide alpha helix consists of an N-terminal motif x2-x1-a  and repeats of the amino acid motif x1-a; 
wherein in the first peptidic alpha-helix:

a2) the repeating motif a-x1 is SEQ ID NO: 1 and the C-terminal motif a-x1-x2 is SEQ ID NO: 41, SEQ ID NO: 69 or SEQ ID NO: 71;
b1) the repeating motif a-x1 is SEQ ID NO: 3 and the C-terminal motif a-x1-x2 is SEQ ID NO: 3 with a C-terminal extension x2 consisting of 1-2 amino acids;
b2) the repeating motif a-x1 is SEQ ID NO: 3 and the C-terminal motif a-x1-x2 is SEQ ID NO: 43, SEQ ID NO: 85 or SEQ ID NO: 87;
c1) the repeating motif a-x1 is SEQ ID NO: 5 and the C-terminal motif a-x1-x2 is SEQ ID NO: 5 with a C-terminal extension x2 consisting of 1-2 amino acids;
c2) the repeating motif a-x1 is SEQ ID NO: 5 and the C-terminal motif a-x1-x2 is SEQ ID NO: 45, SEQ ID NO: 101 or SEQ ID NO: 103;
d1) the repeating motif a-x1 is SEQ ID NO: 7 and the C-terminal motif a-x1-x2 is SEQ ID NO: 7 with a C-terminal extension x2 consisting of 1-2 amino acids;
d2) the repeating motif a-x1 is SEQ ID NO: 7 and the C-terminal motif a-x1-x2 is SEQ ID NO: 47, SEQ ID NO: 117 or SEQ ID NO: 119;

e2) the repeating motif x1-a is SEQ ID NO: 2 and the N-terminal motif x2-x1-a is SEQ ID NO: 42, SEQ ID NO: 77 or SEQ ID NO: 79;
f1) the repeating motif x1-a is SEQ ID NO: 4 and the N-terminal motif x2-x1-a is SEQ ID NO: 4 with a N-terminal extension x2 consisting of 1-2 amino acids;
f2) the repeating motif x1-a is SEQ ID NO: 4 and the N-terminal motif x2-x1-a is SEQ ID NO: 44, SEQ ID NO: 93 or SEQ ID NO: 95;
g1) the repeating motif x1-a is SEQ ID NO: 6 and the N-terminal motif x2-x1-a is SEQ ID NO: 6 with a N-terminal extension x2 consisting of 1-2 amino acids;
g2) the repeating motif x1-a is SEQ ID NO: 6 and the N-terminal motif x2-x1-a is SEQ ID NO: 46, SEQ ID NO: 109 or SEQ ID NO: 111;
h1) the repeating motif x1-a is SEQ ID NO: 8 and the N-terminal motif x2-x1-a is SEQ ID NO: 8 with a N-terminal extension x2 consisting of 1-2 amino acids; or
h2) the repeating motif x1-a is SEQ ID NO: 8 and the N-terminal motif x2-x1-a is SEQ ID NO: 48, SEQ ID NO: 125 or SEQ ID NO: 127;

	wherein the first polypeptide of the multimeric protein is fused to either the N-terminus or to the C-terminus of the first peptidic alpha-helix of the connector, and wherein the second polypeptide of the multimeric protein is fused to either the N-terminus or to the C-terminus of the second peptidic alpha-helix of the connector.
2. The multimeric protein of claim 1, wherein at least one of the 1-2 amino acids of x2 is selected from the group consisting of Alanine, Glycine, Serine, Isoleucine, Leucine, Phenylalanine, Valine, and Proline.  
3. The multimeric protein of claim 2, wherein x2 consists of two amino acids, and the first amino acid is selected from the group consisting of Alanine, Glycine, Serine, Isoleucine, Leucine, Phenylalanine, Valine, and Proline.  
4. The multimeric protein of claim 1, wherein the number of repeating amino acid motifs in each of said first and second alpha-helices is 2-9.  
5. (Cancelled).  
6. The multimeric protein of claim 1, wherein the first and second alpha-helices are parallel or anti-parallel alpha-helices.  

8. (Cancelled)  
9. (Cancelled).  
10. The multimeric protein of claim 1, wherein x2 consists of 1 amino acid.  
11. The multimeric protein of claim 1, wherein the first and second polypeptide are independently selected from the group consisting of:
a) a vaccine antigen or adjuvant;
b) an antibody or antibody domain;
c) an antibody derivative comprising an antibody connected to a label, tag, enzyme, receptor, ligand, toxin, lipid, carbohydrate or nucleic acid; and
d) a receptor or receptor ligand connected to a solid phase carrier.
12-21 (canceled).  
22. (Previously presented) The multimeric protein of claim 10, wherein the amino acid is any of Alanine, Glycine, or Serine.  
Claim 23 (canceled).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1654